Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/8/22 has been entered and made of record. Claims 1-3 and 5 are amended. Claims 7-13 are new. Claims 1-13 are pending. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 6 have been considered but they are not persuasive.
Applicant asserts that ADHIKARI fails to teach or suggest currently amended claim 1, for example, ADHIKARI does not teach or suggest the video stream being the audio/video source (p. 4-5 of Remarks).
Examiner respectfully disagrees.
Examiner notices that the amendment “a display device for the visually impaired” in the preamble. Here, the added feature “for the visually impaired” barely describes the purpose or application of the device. There is no further cited feature in the embodiment of claim 1. Thus, this amendment in the preamble has no weight on the patentable subject matter.
Examiner also notices that Adhikari discloses an audio video display device (AVDD) in [0004]; “The glasses processor presents the graphical object, or asset at a positional, or temporal, location in a received video stream” in [0005]; “Referring initially to FIG. 1, an audio video device 12 such as a game console, TV, personal digital assistant, laptop computer, personal computer (PC), etc. includes a housing 14 bearing a digital processor 16” in [0012]; “A network interface 24 such as a wired or wireless modem or wireless telephony transceiver may also be provided and may communicate with the processor 16 so that the processor 16 can access the Internet via wired or wireless communication” in [0014]; “Alternatively, as discussed above the AVDD can receive metadata in packets along with video packets in the stream…” in [0021]; glasses transceiver 42 and the transceiver 26 of AVDD in [0016] and Fig 1. Here, Adhikari teaches a AVDD may have at least a TV module, which may wirelessly receive audio video (A/V) source from an external electronic device, and a glasses can receive audio video (A/V) source from AVDD to present A/V to the user.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 cites “the video stream being the audio video source to the display device…” It is unclear how a video stream being both audio and video source. For the purpose of the patent examination, the limitation “the video stream being the audio video source to the display device…” is interpreted as “a stream being the audio video source to the display device”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Miyaki (US 2019/0250773).
As to Claim 1, Miyaki teaches a system of wireless transmission of audio/video content to a display device for the visually impaired (Miyaki, Fig 1), the system comprising:
a wireless transmitter operative to receive audio video source from an external electronic device (Miyaki discloses “The network connections and/or communication protocol used enable the HMD 104 to communicate with the server(s) to receive content, including stream(s) of video frames of multimedia content, from the server(s)… with the HMD primarily functioning to receive, decode, render audio and/or video data from the application server(s)” in [0035]; “In other implementations, the HMD 104 may connect to the network 110 using network connections and use application programming interfaces (APIs) to communicate with or access server-side application hosted on a remote server 112 (e.g., remote cloud server). As in previous implementations, the network connection can be a wired or wireless connection” in [0034]);
the wireless transmitter configured to setup a private wireless network (Miyaki discloses client are configured to receive video streams via local area networks, private networks etc. in [0099]; “headset may communicate via a Bluetooth link” in [0137]; “In the present implementation, the game controller is operable to communicate wirelessly with the system unit via the Bluetooth link” in [0140]);
a display device operative to receive a video stream (Miyaki discloses “with the HMD primarily functioning to receive, decode, render audio and/or video data from the application server(s)” in [0035]; “A member of Clients 810 is optionally configured to receive more than one audio or video stream” in [0101]); and
a first processor in communication with the wireless transmitter, wherein the first processor is operative to wirelessly transmit via the private wireless network the video stream being the audio video source to the display device without use of an intervening hardware or computing device (Miyaki discloses
“The application server (e.g., computer 106, cloud server 112, etc.,) executes the various interactive applications (e.g., games, virtual tours, etc.,)… and provides appropriate content from specific one of the interactive applications for rendering at the HMD… The content includes streaming video data, including image data, audio data, haptic data, etc.” in [0037]; “with the HMD primarily functioning to receive, decode, render audio and/or video data from the application server(s)” in [0035]; client are configured to receive video streams via local area networks, private networks etc. in [0099]; “headset may communicate via a Bluetooth link” in [0137].)


Claims 1-2, 4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Adhikari (US 2012/0092327).
As to Claim 1, Adhikari teaches a system of wireless transmission of audio/video content to a display device for the visually impaired (Adhikari, Fig 1), the system comprising:
a wireless transmitter operative to receive audio video source from an external electronic device (Adhikari discloses “Referring initially to FIG. 1, an audio video device 12 such as a game console, TV, personal digital assistant, laptop computer, personal computer (PC), etc. includes a housing 14 bearing a digital processor 16” in [0012]; “A network interface 24 such as a wired or wireless modem or wireless telephony transceiver may also be provided and may communicate with the processor 16 so that the processor 16 can access the Internet via wired or wireless communication” in [0014]; a wireless transceiver 26 and 42 to receive audio/video data in Fig 1 below. Here, Adhikari teaches a AVDD may have at least a TV module, which may wirelessly receive audio video (A/V) source from an external electronic device.

    PNG
    media_image1.png
    511
    577
    media_image1.png
    Greyscale
);
the wireless transmitter configured to setup a private wireless network (Adhikari discloses “the transceivers 26 and 42 may use an out-of-video-band, e.g., using Bluetooth or IR, and may not interfere with the viewing experience” in [0016]; “A network interface 24 such as a wired or wireless modem or wireless telephony transceiver may also be provided and may communicate with the processor 16 so that the processor 16 can access the Internet via wired or wireless communication. A sideband transceiver 26 such as Bluetooth or IR” in [0014]. Here, Bluetooth refers to a private wireless network);
a display device operative to receive a video stream (Adhikari discloses a glasses may receive video stream in [0005], see also claims 2-3); and
a first processor in communication with the wireless transmitter, wherein the first processor is operative to wirelessly transmit via the private wireless network the video stream being the audio video source to the display device without use of an intervening hardware or computing device (Adhikari discloses AVDD device 12 has a  processor 16 in Fig 1; “In another aspect, a method includes receiving 3D video content from a display of an audio video display device (AVDD), and presenting the 3D content on a 3D visual plane established by user-wearable 3D glasses” in [0006], see also [0007]; “The metadata is then sent substantially simultaneously with the three-dimensional content at block 46 and received and extracted, or decoded, by the glasses microprocessor 38 at block 48… The objects are then presented in the graphics plane of the glasses, overlaid onto the video plane” in [0018]; “Communication in the form of metadata may be sent from the transceiver 26 on the display device 12 to the glasses transceiver 42. Again, the transceivers 26 and 42 may use an out-of-video-band, e.g., using Bluetooth or IR, and may not interfere with the viewing experience” in [0016].)

As to Claim 2, Adhikari teaches the system of claim 1, wherein the wireless transmission by way of the first processor is in real time (Adhikari discloses “The glasses processor presents the graphical object, or asset at a positional, or temporal, location in a received video stream. The positional or temporal location is defined by the metadata” in [0005]; “Alternatively, as discussed above the AVDD can receive metadata in packets along with video packets in the stream and then relay the metadata to the glasses out-of-video-band, e.g., using Bluetooth or IR signaling by means of the out-of-band transceivers.” in [0021]. Here, the received video in a stream refers to the data transmission in real time.)

As to Claim 4, Adhikari teaches the system of claim 1, wherein the display device is a virtual reality headset (Adhikari discloses a 3D glasses 28 in Fig 1.)

As to Claim 7, Adhikari teaches the system of claim 5, further comprising:
a second processor running on the display device, wherein the second processor decodes the video stream via the streaming protocols (Adhikari discloses “The metadata is then sent substantially simultaneously with the three-dimensional content at block 46 and received and extracted, or decoded, by the glasses microprocessor 38 at block 48” in [0018]; “The glasses processor presents the graphical object, or asset at a positional, or temporal, location in a received video stream” in [0005].)

As to Claim 8, Adhikari teaches the system of claim 7, wherein the streaming protocols are a custom protocol, whereby the private wireless network is enabled (Adhikari discloses “Again, the transceivers 26 and 42 may use an out-of-video-band, e.g., using Bluetooth or IR, and may not interfere with the viewing experience” in [0016]. Here, Bluetooth refers to a private wireless network.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Adhikari (US 2012/0092327).
As to Claim 3, Adhikari teaches the system of claim 1, wherein the first processor encodes the video stream into a streaming protocol prior to the wireless transmission (Adhikari discloses “The metadata is then sent substantially simultaneously with the three-dimensional content at block 46 and received and extracted, or decoded, by the glasses microprocessor 38 at block 48.” in [0018]; “In some implementations, instead of sending the metadata out-of-band, the metadata can be embedded as, e.g., bar codes in the video itself and may be presented for only a frame or two of video, e.g., for only one frame out of thirty, so that the metadata is not perceptible to a viewer but can be sensed and decoded by the glasses when the viewer is looking at the display of the AVDD. Alternatively, as discussed above the AVDD can receive metadata in packets along with video packets in the stream and then relay the metadata to the glasses out-of-video-band, e.g., using Bluetooth or IR signaling by means of the out-of-band transceivers” in [0021]. Here, Adhikari teaches a 3D glasses to receive the encoded image stream data transmitted by audio and video device 12 via Bluetooth, and decode the received encoded image stream data and display the decoded image stream data on the display 34. Official notice has been taken of the fact that the data is encoded prior to be transmitted, and the receiver would decode the received data before further data processing, which are well-known in the art (see MPEP 2144.03). The motivation for encoding and decoding during the data transmission can reduce image sizes and speed up image downloads for an ultimately faster image processing.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Adhikari and Herrmann et al. (US 2011/0194029).
As to Claim 5, Adhikari teaches the system of claim 4, wherein the display device is operative to perform digital magnification on the video stream (Adhikari teaches a 3D glasses to display multimedium in Fig 1; the glasses receives video stream in [0005]. Herrmann further discloses “A pinch and spread motion between the two eyes is also an intuitive way to adjust IPD or even used to zoom in and out of the image is the display processing can handle it” in [0017].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Adhikari with the teaching of Herrmann so as to perform zoom in/out operation on the image through a well-known pinch and spread gesture (Herrmann, [0017, 0037]).

Claim 6 recites similar limitations as claims 1 & 5 but in a method form. Therefore, the same rationale used for claims 1 & 5 is applied.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Adhikari and Publicover et al. (US 2016/0085302).
As to Claim 9, Adhikari teaches the system of claim 8, wherein the second processor is configured to enable one or more control buttons that perform the digital magnification on the video stream (Adhikari discloses “The 3D glasses of claim 1, wherein the processor causes the graphical object to interact with at least one object in the content in accordance with the metadata” in claim 4. Publicover further discloses “On the other hand, in the case of selecting an menu reveal such as "magnify" ” in [0392], see also Fig 15B below:

    PNG
    media_image2.png
    317
    555
    media_image2.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Adhikari with the teaching of Publicover so as to perform zoom in/out operation on the displayed content by a menu or sub-menu selection process via a user gaze gesture (Publicover, [0469]).

As to Claim 10, Adhikari in view of Publicover teaches the system of claim 9, wherein the one or more control buttons enhances the video stream via image transformation protocols (Publicover discloses zoom or rotate control buttons in Fig 15B; “In order to optimize neural net performance, input data should ideally be transformed into a minimal form that contains all essential, but non-redundant, information” in [0607]. Here, zoom or rotate is an example of image transformation process.)


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Adhikari and Publicover and Miyaki (US 2019/0250773).
As to Claim 11, Adhikari in view of Publicover teaches the system of claim 10, wherein the wireless transmitter has an HDMI IN port coupled to the external electronic device (Miyaki discloses “The audio connectors may include conventional analogue and digital outputs whilst the video connectors may variously include component video, S-video, composite video and one or more High Definition Multimedia Interface (HDMI) outputs” in [0143]. Here, HDMI port for multimedia content output to a display can also be used as HDMI in port to receive multimedia via a network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Adhikari and Publicover with the teaching of Miyaki so as to transport audio and video stream through HMDI port (Miyaki, [0143]).

As to Claim 12, Adhikari in view of Publicover and Miyaki teaches the system of claim 11, wherein the wireless transmitter has an HDMI OUT port coupled to another external electronic device (Miyaki discloses “The audio connectors may include conventional analogue and digital outputs whilst the video connectors may variously include component video, S-video, composite video and one or more High Definition Multimedia Interface (HDMI) outputs” in [0143].)

As to Claim 13, Adhikari in view of Publicover and Miyaki teaches the system of claim 12, wherein the video stream consists of the audio/video source (Adhikari discloses “In another aspect, a method includes receiving 3D video content from a display of an audio video display device (AVDD), and presenting the 3D content on a 3D visual plane established by user-wearable 3D glasses” in [0006], see also [0007]; the glasses receives video stream in [0005]; “Referring initially to FIG. 1, an audio video device 12 such as a game console, TV, personal digital assistant, laptop computer, personal computer (PC), etc.” in [0012].)

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612